UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 30, 2010 UTEC, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-53241 20-5936198 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7230 Indian Creek Ln., Ste. 201 Las Vegas, NV 89149 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(702) 839-4029 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. On August 30, 2010, a special meeting of the stockholders of UTEC, Inc., a Nevada corporation (the “Company”) was held (the “Meeting”).The sole matter voted upon at the Meeting was a proposal to approve an amendment to the Company’s articles of incorporation to remove Article 11 of the Company’s articles of incorporation regarding the preemptive rights of the Company’s stockholders. The final number of votes cast for and against, as well as the number of abstentions and broker non-votes, with respect to each matter is set forth below. For Against 0 Abstain 0 Broker Non-votes 0 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 1, 2010 UTEC, INC. By: /s/ Kenneth B. Liebscher Kenneth B. Liebscher President and Chief Executive Officer 2
